DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 7-9, filed April 28, 2022, with respect to the rejection(s) of claim(s) 1-6, 8-16, 18-22 under 35 U.S.C. 103  have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/21/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-6, 8-16, 18-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Independent claims 1 and 12 are amended similarly to recite, “wherein enabling causing communication of the message to the communication group comprises formulating the message at a location external to the transportation asset and addressing the message to the group identifier in order to deliver the message to each of the device identifiers in the communication group via wireless communication originating from a base station external to the transportation asset.”
From page 9 of the disclosure , “Accordingly, in some embodiments, the grouping agent 210 may further be in communication with external entities to receive information that may be of interest to the communication group 215, or the grouping agent 210 may receive or generate content that may be of interest or use to the communication group 215 without any interaction with external entities.” As cited the disclosure does not teach the formulating of a message externally. The message content appears to be determined externally but the addressing and further creation of the message appears to have been disclosed as created by the grouping agent. Appropriate correction is required.
Dependent claims 2-11, 13-15 and 18-22 are rejected for the same as claims 1 and 12.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13-16, 18-20 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 13 recites the limitation "the network" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites the limitation "the network" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites the limitation "the network" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 16 recites the limitation "the network" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 18 recites the limitation "the network" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 19 recites the limitation "the network" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 20 recites the limitation "the network" in line 1.  There is insufficient antecedent basis for this limitation in the claim.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Vaere et al., WO 2017046439 A1, teaches mobile clients connecting to access points on a train by receiving (300) client information from the plurality of mobile clients; determining (302) that each of the plurality of mobile clients has been connected to an access point; determining (304) if any access point has a subgroup of multiple mobile clients connected to it. Client information of the plurality of multiple clients may be sent to a plurality of access points, to other mobile clients or to a separate control unit. The recipients may be defined as a multicast group and the client information may sent as a multicast.
Gupta et al., US 20170171836 A1, teaches the targeted vehicles 210″ can join or otherwise access the multicast stream. In at least some embodiments, the short broadcast message can include a multicast IP address that can be used by the targeted vehicles 210″ to join the multicast stream being served by the base stations that have joined the specific MBMS GW nodes.
Haebler et al., US 20170359412 A1, teaches if the mobile devices 304 of the candidate group enter another service area during a subsequent time period (e.g., within 10 second of one another), then these mobile devices 304 may be identified as traveling together and can form a group because the mobile devices 304 are leaving one access point and entering another access points at substantially the same, which suggests that the mobile devices 304 have the same travel path and are co-located with one another for at least a period of time.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICE L WINDER whose telephone number is (571)272-3935. The examiner can normally be reached M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thu Nguyen can be reached on 571-272-6967. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Patrice L Winder/Primary Examiner, Art Unit 2452